FILED
                             NOT FOR PUBLICATION                             JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELSTON THOMAS CASTILLO,                          No. 13-70160

               Petitioner,                       Agency No. A037-615-440

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Elston Thomas Castillo, a native and citizen of Belize, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007).

We deny the petition for review.

      Castillo testified that he was beaten and interrogated by police in Belize who

sought information about his and his cousin’s alleged involvement in criminal

activities. Substantial evidence supports the agency’s determination that Castillo

did not establish that any past or feared harm was or would be on account of a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009)

(protected ground must be ‘one central reason’ for persecution); see also Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (per curiam) (even if social group is

cognizable, petitioner must show persecution on account of his membership in that

group); see also Dinu v. Ashcroft, 372 F.3d 1041, 1043-45 (9th Cir. 2004)

(concluding that heavy-handed tactics used by police during an investigation for

legitimate purposes was not persecution on account of a protected ground). Thus,

Castillo’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief,

because Castillo did not establish that his past harm rose to the level of torture, or

that it is more likely than not he would be tortured if returned to Belize. See




                                           2                                      13-70160
Ahmed, 504 F.3d at 1201. We reject Castillo’s contention that the IJ failed to

consider all relevant evidence.

      PETITION FOR REVIEW DENIED.




                                         3                                   13-70160